--------------------------------------------------------------------------------

Exhibit 10.1



WARRANT AGREEMENT


Dated as of July 24, 2020 between


OCCIDENTAL PETROLEUM CORPORATION


and


EQUINITI TRUST COMPANY


as Warrant Agent



--------------------------------------------------------------------------------



Warrants for
Common Stock of
Occidental Petroleum Corporation



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page


ARTICLE I


Definitions

     
SECTION 1.01.
Definitions
1
     
SECTION 1.02.
Other Definitions
4
     
SECTION 1.03.
Rules of Construction
4



ARTICLE II


Form of Warrant; Beneficial Interests


SECTION 2.01.
Issuance and Registration
5
     
SECTION 2.02.
Warrant Certificates
6
     
SECTION 2.03.
Warrant Register
7
     
SECTION 2.04.
Transfer and Exchange
7
     
SECTION 2.05.
Definitive Warrants
9
     
SECTION 2.06.
Replacement Certificates
9
     
SECTION 2.07.
Outstanding Warrants
10



SECTION 2.08.
Cancellation
10
     
SECTION 2.09.
CUSIP Numbers
10
     

ARTICLE III


Exercise Terms


SECTION 3.01.
Exercise
10
     
SECTION 3.02.
Exercise Period
11      
SECTION 3.03.
Expiration
11
     
SECTION 3.04.
Manner of Exercise
11
     
SECTION 3.05.
Issuance of Warrant Shares
12
     
SECTION 3.06.
Fractional Warrant Shares
12
     
SECTION 3.07.
Reservation of Warrant Shares
12

i

--------------------------------------------------------------------------------

ARTICLE IV


Adjustment and Notice Provisions

     
SECTION 4.01.
Adjustments
13
     
SECTION 4.02.
Calculation of Adjustments
17
     
SECTION 4.03.
Business Combinations and Reorganizations
18
     
SECTION 4.04.
Notice of Adjustments
18
     
SECTION 4.05.
Adjustment to Warrant Certificate
19



ARTICLE V


Registration of Warrant Shares

     
SECTION 5.01.
Effectiveness of Registration Statement
19
     
SECTION 5.02.
Suspension
19
     
SECTION 5.03.
Blue Sky
20      
SECTION 5.04.
Expenses
20
     
SECTION 5.05.
Delivery of Documents to Holders
20



ARTICLE VI


Warrant Agent

     
SECTION 6.01.
Appointment of Warrant Agent
20
     
SECTION 6.02.
Rights and Duties of Warrant Agent
20
     
SECTION 6.03.
Individual Rights of Warrant Agent
21
     
SECTION 6.04.
Warrant Agent’s Disclaimer
21
     
SECTION 6.05.
Compensation and Indemnity
22
     
SECTION 6.06.
Successor Warrant Agent
22



ARTICLE VII


Miscellaneous

     
SECTION 7.01.
Persons Benefiting
23
     
SECTION 7.02.
Rights of Holders
23
     
SECTION 7.03.
Amendment
24
     
SECTION 7.04.
Notices
24
     
SECTION 7.05.
Governing Law
25      
SECTION 7.06.
Successors
25
     
SECTION 7.07.
Counterparts
25
     
SECTION 7.08.
Severability
25
     
SECTION 7.09.
Withholding Rights
25



EXHIBIT A          Form of Warrant
ii

--------------------------------------------------------------------------------





WARRANT AGREEMENT, dated as of July 24, 2020 (this “Agreement”), between
Occidental Petroleum Corporation, a Delaware corporation (the “Company”), and
Equiniti Trust Company, as Warrant Agent (the “Warrant Agent”) (each a “Party”
and collectively, the “Parties”).


The Company has declared a dividend (the “Dividend”) to the holders of record of
the Company’s common stock, par value $0.20 per share (the “Common Stock”), as
of 5:00 P.M., New York City time, on July 6, 2020 (such date and time, the
“Dividend Record Date”), in the form of warrants to purchase shares of Common
Stock. The Company desires to issue the warrants on the terms and conditions
described herein (the “Warrants”) in satisfaction of the Dividend. Each holder
of record of Common Stock as of the Dividend Record Date is entitled to 0.125
Warrants per share of Common Stock held of record by such holder as of the
Dividend Record Date; provided, however, that no fractional Warrants will be
issued. The Warrants will be issued on August 3, 2020 (the “Issue Date”).


The Company desires the Warrant Agent to act on behalf of the Company in
connection with the issuance, registration, transfer, exchange, exercise and
cancellation of the Warrants as provided herein, and the Warrant Agent is
willing to so act.


Each Party agrees for the benefit of the other Party and for the equal and
ratable benefit of the registered holders of the Warrants (the “Holders”):


ARTICLE I


Definitions


SECTION 1.01.  Definitions.


“Affiliate” of any Person means any other Person that, directly or indirectly,
is in control of, is controlled by or is under common control with such Person.
For the purposes hereof, “control” of a Person means the power, direct or
indirect, to direct or cause the direction of the management and policies of
such Person whether by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.


“Board of Directors” means the Board of Directors of the Company or any
committee thereof duly authorized to act on behalf of such Board of Directors.


“Business Combination” means a merger, consolidation, statutory share exchange
or similar transaction that requires the approval of the Company’s stockholders.


“Business Day” means each day that is not a Saturday, a Sunday or a day on which
banking institutions are not required by law, regulation or an executive order
to be open in the State of New York.


“Capital Stock” means (i) with respect to any Person that is a corporation or
company, any and all shares, interests, participations or other equivalents
(however designated) of capital or capital stock of such Person and (ii) with
respect to any Person that is not a corporation or company, any and all
partnership or other equity interests of such Person.

--------------------------------------------------------------------------------

“Definitive Warrant” means a Warrant Certificate in definitive form that is not
deposited with the Depositary or with the Warrant Agent as the Warrant
Custodian.


“Depositary” means The Depository Trust Company, its nominees and their
respective successors.


“Exchange Act” means the U.S. Securities Exchange Act of 1934 and the rules and
regulations promulgated thereunder, as they may be amended from time to time.


“Fair Market Value” means, with respect to any security or other property, the
fair market value of such security or other property as determined by the Board
of Directors, acting in good faith.


    “Market Price” means, with respect to the Common Stock, on any given day,
the last sale price, regular way, or, in case no such sale takes place on such
day, the average of the closing bid and asked prices, regular way, of the shares
of the Common Stock on the New York Stock Exchange on such day.  If the Common
Stock is not listed on the New York Stock Exchange on any date of determination,
the Market Price of the Common Stock on such date of determination means the
closing sale price as reported in the composite transactions for the principal
U.S. national or regional securities exchange on which the Common Stock is so
listed or quoted, or, if no closing sale price is reported, the last reported
sale price on the principal U.S. national or regional securities exchange on
which the Common Stock is so listed or quoted, or, if the Common Stock is not so
listed or quoted on a U.S. national or regional securities exchange, the last
quoted bid price for the Common Stock in the over-the-counter market as reported
by Pink Sheets LLC or a similar organization, or, if that bid price is not
available, the Market Price of the Common Stock on that date shall mean the Fair
Market Value per share as determined by the Board of Directors in reliance on
the advice of a nationally recognized independent investment banking firm
retained by the Company for this purpose.  For the purposes of determining the
Market Price of the Common Stock on the Trading Day preceding, on or following
the occurrence of an event, (i) that Trading Day shall be deemed to commence
immediately after the regular scheduled closing time of trading on the New York
Stock Exchange (or, if the Common Stock is not listed on the New York Stock
Exchange, the national or regional securities exchange or association or
over-the-counter market that is the primary market for the trading of the Common
Stock) or, if trading is closed at an earlier time, such earlier time and (ii)
that Trading Day shall end at the next regular scheduled closing time, or if
trading is closed at an earlier time, such earlier time (for the avoidance of
doubt, and as an example, if the Market Price is to be determined as of the last
Trading Day preceding a specified event and the closing time of trading on a
particular day is 4:00 p.m. and the specified event occurs at 5:00 p.m. on that
day, the Market Price would be determined by reference to such 4:00 p.m. closing
price).


“Officer” means, with respect to any Person, the Chief Executive Officer, the
President, the Chief Financial Officer, any Vice President, the Treasurer, any
Assistant Treasurer, or the Secretary or an Assistant Secretary of such Person.


“Ordinary Cash Dividends” means a quarterly cash dividend, consistent with the
Company’s then-current dividend policy, on shares of Common Stock out of surplus
or net profits legally available therefor (determined in accordance with
generally accepted accounting principles in effect from time to time).
2

--------------------------------------------------------------------------------

“Person” means any individual, corporation, partnership, joint venture, limited
liability company, association, joint-stock company, trust, unincorporated
organization, government or any agency or political subdivision thereof, or any
other entity.


“Pro Rata Repurchase” means any purchase of shares of Common Stock by the
Company or any subsidiary thereof pursuant to (i) any tender offer or exchange
offer subject to Section 13(e) or 14(e) of the Exchange Act or Regulation 14E
promulgated thereunder or (ii) any other offer available to substantially all
holders of Common Stock, in the case of both (i) or (ii), whether for cash,
shares of Capital Stock of the Company, other securities of the Company,
evidences of indebtedness of the Company or any other Person or any other
property (including, without limitation, shares of Capital Stock, other
securities or evidences of indebtedness of a subsidiary), or any combination
thereof, effected while this Warrant is outstanding. The “effective date” of a
Pro Rata Repurchase shall mean the date of acceptance of shares for purchase or
exchange by the Company under any tender or exchange offer that is a Pro Rata
Repurchase or the date of purchase with respect to any Pro Rata Repurchase that
is not a tender or exchange offer.


“record date” means, for the purposes of Section 4.01, with respect to any
dividend, distribution or other transaction or event in which the holders of the
Common Stock have the right to receive any cash, securities or other property or
in which the Common Stock (or other applicable security) is exchanged for or
converted into any combination of cash, securities or other property, the date
fixed for determination of holders of the Common Stock entitled to receive such
cash, securities or other property (whether such date is fixed by the Board of
Directors or by statute, contract or otherwise).


“SEC” means the U.S. Securities and Exchange Commission.


“Securities Act” means the U.S. Securities Act of 1933 and the rules and
regulations promulgated thereunder, as they may be amended from time to time.


“Trading Day” means a day on which the Common Stock (i) at the close of regular
way trading (not including extended or after hours trading) is not suspended
from trading on the New York Stock Exchange or, if the Common Stock is not
listed on the New York Stock Exchange, any national or regional securities
exchange or association or over-the-counter market that is the primary market
for the trading the Common Stock at the close of business, and (ii) has traded
at least once regular way on the New York Stock Exchange or such other national
securities exchange or association or over-the-counter market that is the
primary market for the trading of the Common Stock, as applicable.


“Vice President”, when used with respect to any Person, means any vice president
of such Person, whether or not designated by a number or a word or words added
before or after the title “vice president”.


“Warrant Certificate” means any Global Warrant or Definitive Warrant issued by
the Company under this Agreement.
3

--------------------------------------------------------------------------------

“Warrant Custodian” means the custodian with respect to a Global Warrant (as
appointed by the Depositary) or any successor Person thereto.


“Warrant Shares” means the shares of Common Stock issuable on exercise of the
Warrants.


SECTION 1.02.  Other Definitions.


Term
 
Defined in
Section
“Agent Members”
 
2.01(c)
“Agreement”
 
Recitals
“Common Shelf Registration Statement”
 
5.01
“Common Stock”
 
Recitals
“Company”
 
Recitals
“conversion”
 
4.01(b)
“convertible securities”
 
4.01(b)
“Dividend Record Date”
 
Recitals
“Excess Warrants”
 
2.01(d)
“Exercise Date”
 
3.04
“Exercise Price”
 
3.01
“Expiration Date”
 
3.02(b)
“Global Warrant”
 
2.01(a)
“Holders”
 
Recitals
“Issue Date”
 
Recitals
“Prospectus”
 
5.05
“Party” or “Parties”
 
Recitals
“Permitted Transactions”
 
4.01(b)
“Pre-Trigger Event Date”
 
4.01(e)
“Reorganization”
 
4.04
“Rights Plan”
 
4.01(e)
“Stock Transfer Agent”
 
3.05
“Trigger Event”
 
4.01(e)
“Unit of Reference Property”
 
4.04
“Warrant Agent”
 
Recitals
“Warrant Register”
 
2.03
“Warrants”
 
Recitals



SECTION 1.03.  Rules of Construction.  Unless the text or context otherwise
requires:


(i)           a defined term has the meaning assigned to it herein;


(ii)          an accounting term not otherwise defined has the meaning assigned
to it in accordance with U.S. generally accepted accounting principles as in
effect from time to time;
4

--------------------------------------------------------------------------------

(iii)          “including” means including, without limitation;


(iv)          words in the singular include the plural and words in the plural
include the singular;


(v)          references to any statute, rule, standard, regulation or other law
include a reference to (x) the corresponding rules and regulations and (y) each
of them as amended, modified, supplemented, consolidated, replaced or rewritten
from time to time; and


(vi)          headings to Articles and Sections in this Agreement are inserted
for convenience of reference only, and are not intended to be a part of or to
affect the meaning or interpretation of this Agreement.


ARTICLE II


Form of Warrant; Beneficial Interests


SECTION 2.01.  Issuance and Registration.


(a)          Warrants.  The Warrants shall initially be issued to the Warrant
Agent on behalf of the registered holders of the Common Stock as of the Dividend
Record Date, as reflected in the Company’s direct registration system for the
Common Stock. The Warrant Agent shall allocate the Warrants to, and register the
Warrants in the names of, such registered holders in accordance with the
Company’s direct registration system or the Warrant Agent’s other book-entry
procedures pursuant to an allocation schedule approved by the Company. Any
Warrants registered through the Company’s direct registration system or the
Warrant Agent’s other book-entry procedures shall be issued in uncertificated
form and shall not be represented by Warrant Certificates. Notwithstanding the
foregoing, some or all of the Warrants may, at initial issuance or any time
thereafter, be represented by one or more permanent Global Warrants, in
definitive, fully registered form with the global securities legend set forth in
Exhibit A hereto (each, a “Global Warrant”). Any such Global Warrant shall be
deposited on behalf of the relevant Holders with the Warrant Agent, as custodian
for the Depositary (or with such other custodian as the Depositary may direct),
registered in the name of the Depositary or a nominee of the Depositary, and
duly executed by the Company and countersigned by the Warrant Agent as
hereinafter provided.


(b)          Definitive Warrants.  Holders of Warrants or holders of beneficial
interests in any Global Warrant will not be entitled to physical delivery of
Definitive Warrants (except as provided in Section 2.05).


(c)          Procedures for Global Warrants.  This Section 2.01(c) shall apply
only to any Global Warrant deposited with or on behalf of the Depositary.


(i)          If any Warrants are to be represented by a Global Warrant, the
Company shall execute and the Warrant Agent shall, in accordance with Section
2.02, countersign and deliver initially one or more Global Warrants that (a)
shall be registered in the name of the Depositary for such Global Warrant or
Global Warrants or of the nominee of the Depositary and (b) shall be delivered
by the Warrant Agent to the Depositary or pursuant to the Depositary’s
instructions or held by the Warrant Agent as custodian for the Depositary.
5

--------------------------------------------------------------------------------

(ii)          Members of, or participants in, the Depositary (“Agent Members”)
shall have no rights under this Agreement with respect to any Global Warrant
held on their behalf by the Depositary or by the Warrant Agent as the custodian
of the Depositary or under such Global Warrant, and the Depositary may be
treated by the Company, the Warrant Agent and any agent of the Company or the
Warrant Agent as the absolute owner of such Global Warrant for all purposes
whatsoever. Notwithstanding the foregoing, nothing herein shall prevent the
Company, the Warrant Agent or any agent of the Company or the Warrant Agent from
giving effect to any written certification, proxy or other authorization
furnished by the Depositary, or impair, as between the Depositary and its Agent
Members, the operation of customary practices of the Depositary governing the
exercise of the rights of a holder of a beneficial interest in any Global
Warrant.


(d)          No Fractional Warrants.  The Company shall not issue fractional
Warrants or distribute Warrant Certificates which evidence fractional Warrants.
If any fractional Warrant would otherwise be required to be issued or
distributed pursuant to the Dividend or otherwise, the relevant Holder will
receive from the Warrant Agent, on behalf of the Company, an amount in cash in
lieu thereof (without interest and computed to the nearest cent) representing
such Holder’s proportionate interest in the proceeds from the sale by the
Warrant Agent in one or more transactions of a number of Warrants equal to the
sum of all fractional Warrants that would otherwise be issuable or distributable
in connection with the Dividend (such Warrants, the “Excess Warrants”).  In
furtherance of the foregoing, (i) as soon as practicable after the Issue Date,
the Warrant Agent shall sell the Excess Warrants at then prevailing prices on
the New York Stock Exchange and (ii) as soon as practicable after the
determination of the amount of cash, if any, to be paid to Holders in lieu of
any fractional Warrants pursuant to this Section 2.01(d), the Warrant Agent
shall make available such amounts to such Holders (without interest and computed
to the nearest cent).


SECTION 2.02.  Warrant Certificates.  If any Warrant Certificates are issued
hereunder, then at least one Officer shall sign such Warrant Certificates for
the Company by manual or facsimile signature.


(a)          If an Officer whose signature is on a Warrant Certificate no longer
holds that office at the time the Warrant Agent countersigns the Warrant
Certificate, the Warrants evidenced by such Warrant Certificate shall be valid
nevertheless.


(b)          At any time and from time to time after the execution of this
Agreement, the Warrant Agent shall, upon receipt of a written order of the
Company signed by an Officer of the Company, countersign, either by manual or
facsimile signature, and issue a Warrant Certificate evidencing the number of
Warrants specified in such order. Such order shall specify the number of
Warrants to be evidenced on the Warrant Certificate to be countersigned, the
date on which such Warrant Certificate is to be countersigned, whether such
Warrant Certificate is to be a Global Warrant or a Definitive Warrant, and the
number of Warrants then authorized. Each Warrant shall be dated the date of its
countersignature.
6

--------------------------------------------------------------------------------

(c)          The Warrants (whether or not evidenced by a Warrant Certificate)
shall not be valid until registered on the Warrant Register.


SECTION 2.03.  Warrant Register.  The Warrants shall be issued in registered
form only. The Warrant Agent shall keep a register (the “Warrant Register”) of
the Warrants (and Warrant Certificates, if applicable) and of their transfer and
exchange. The Warrant Register shall show the names and addresses of the
respective Holders and the date and number of Warrants owned by such Holders (as
evidenced on the face of each of the Warrant Certificates, if applicable). The
Holder of any Global Warrant will be the Depositary or a nominee in whose name
the Global Warrant is registered.


The Company and the Warrant Agent may deem and treat the Person in whose name
Warrants are registered in the Warrant Register as the absolute owner of such
Warrants for all purposes and regardless of any notice to the contrary.


SECTION 2.04.  Transfer and Exchange.


(a)          Transfer and Exchange of Warrants.


(i)          The transfer and exchange of Warrants or beneficial interests
therein shall be effected through the Company’s direct registration system or
the Warrant Agent’s other book-entry procedures and, in the case of any Global
Warrants, the Depositary, in each case in accordance with this Agreement and the
procedures of the Warrant Agent and, as applicable, the Depositary therefor. The
Company may instruct the Warrant Agent from time to time that Warrants held by a
member of the Board of Directors, an Officer of the Company or an Affiliate of
the Company are subject to restrictions on transfers or exchanges related to
compliance with applicable securities laws, in which case the Warrant Agent
shall not permit the transfer or exchange of such Warrants without the consent
of the Company.


(ii)          Except as set forth in Section 2.04(a)(iii), a Global Warrant may
only be transferred as a whole, and not in part, and only by (x) the Depositary
to a nominee of the Depositary, (y) a nominee of the Depositary to the
Depositary or another nominee of the Depositary or (z) the Depositary or any
such nominee to a successor Depositary or its nominee.


(iii)          In the event that a Global Warrant is exchanged and transferred
for Definitive Warrants pursuant to Section 2.05, such Warrants may be exchanged
only in accordance with such procedures as are substantially consistent with the
provisions of this Section 2.04 and such other procedures as may from time to
time be adopted by the Company.


(iv)          The Warrant Agent shall register the transfer, from time to time,
of any Definitive Warrant upon the Warrant Register, upon surrender of such
Warrant for transfer, properly endorsed with signatures properly guaranteed and
accompanied by the appropriate instructions for transfer. Upon any such
transfer, one or more new Definitive Warrants representing an equal aggregate
number of Definitive Warrants shall be issued and the transferred certificate
shall be canceled.
7

--------------------------------------------------------------------------------

(v)          The Warrant Agent shall not be required to effect any registration
of transfer or exchange which shall result in the issuance of a Warrant
Certificate or book-entry position for a fraction of a Warrant.


(b)          Cancellation or Adjustment of Global Warrant.  At such time as all
beneficial interests in a Global Warrant have been exchanged for Definitive
Warrants, redeemed, repurchased or canceled, such Global Warrant shall be
returned to the Depositary for cancellation or retained and canceled by the
Warrant Agent. At any time prior to such cancellation, if any beneficial
interest in a Global Warrant is exchanged for Definitive Warrants, repurchased
or canceled, the number of Warrants represented by such Global Warrant shall be
reduced and an adjustment shall be made on the books and records of the Warrant
Agent (if it is then the Warrant Custodian for such Global Warrant) with respect
to such Global Warrant, by the Warrant Agent, to reflect such reduction.


(c)          Obligations with Respect to Transfers and Exchanges of Warrants.


(i)          To permit registrations of transfers and exchanges, the Company
shall execute and the Warrant Agent shall countersign, by either manual or
facsimile signature, any Global Warrants and Definitive Warrants, if applicable,
as required pursuant to the provisions of Section 2.02 and this Section 2.04.


(ii)          No service charge shall be made for any registration of transfer
or exchange. Any transfer tax, assessments, or similar governmental charge
payable in connection with any registration of transfer or exchange shall be
paid by the Holder.


(iii)          Prior to the due presentation for registration of transfer of any
Warrant, the Company and the Warrant Agent may deem and treat the Person in
whose name Warrants are registered as the absolute owner of such Warrants, and
neither the Company nor the Warrant Agent shall be affected by notice to the
contrary.


(iv)          All Warrants issued upon any transfer or exchange pursuant to the
terms of this Agreement shall be valid obligations of the Company, entitled to
the same benefits under this Agreement as the Warrants surrendered upon such
transfer or exchange.


(d)          No Obligation of the Warrant Agent.  The Warrant Agent shall have
no responsibility or obligation to any beneficial owner of a Global Warrant, an
Agent Member or other Person with respect to the accuracy of the records of the
Depositary or its nominee or of any participant or member thereof, with respect
to any ownership interest in the Warrants or with respect to the delivery to any
participant, member, beneficial owner or other Person (other than the
Depositary) of any notice, or the payment of any amount, under or with respect
to such Warrants. All notices and communications to be given to the Holders and
all payments to be made to Holders under the Warrants shall be given or made
only to or upon the order of the registered Holders (which shall be the
Depositary or its nominee in the case of a Global Warrant). The rights of
beneficial owners in any Global Warrant shall be exercised only through the
Depositary subject to the applicable rules and procedures of the Depositary. The
Warrant Agent may rely and shall be fully protected in relying upon information
furnished by the Depositary with respect to its members, participants and any
beneficial owners.
8

--------------------------------------------------------------------------------

SECTION 2.05.  Definitive Warrants.


(a)          Subject to Section 2.05(e), beneficial interests in a Global
Warrant deposited with the Depositary or with the Warrant Agent as custodian
shall be transferred to the beneficial owners thereof in the form of Definitive
Warrants in a number equal to the number of Warrants represented by such Global
Warrant, in exchange for such Global Warrant, only if such transfer complies
with Section 2.04 and (i) the Depositary notifies the Company that it is
unwilling or unable to continue as depositary for such Global Warrant or if at
any time the Depositary ceases to be a “clearing agency” registered under the
Exchange Act and, in each such case, a successor depositary is not appointed by
the Company within 90 days of such notice, or (ii) the Company, in its sole
discretion, notifies the Warrant Agent in writing that it elects to cause the
issuance of Definitive Warrants under this Agreement.


(b)          Any Global Warrant that is transferable to the beneficial owners
thereof pursuant to this Section 2.05 shall be surrendered by the Depositary to
the Warrant Agent, to be so transferred, in whole or from time to time in part,
without charge, and the Warrant Agent shall countersign, by either manual or
facsimile signature, and deliver to each beneficial owner in the name of such
beneficial owner, upon such transfer of each portion of such Global Warrant,
Definitive Warrants evidencing a number of Warrants equivalent to such
beneficial owner’s beneficial interest in the Global Warrant. The Warrant Agent
shall register such transfer in the Warrant Register, and upon such transfer the
surrendered Global Warrant shall be canceled by the Warrant Agent. Any such
Definitive Warrants shall bear such restrictive legends as the Company may
instruct.


(c)          Subject to the provisions of Section 2.05(b), the registered Holder
of a Global Warrant may grant proxies and otherwise authorize any Person,
including Agent Members and Persons that may hold interests through Agent
Members, to take any action that a Holder is entitled to take under this
Agreement or the Warrants.


(d)          In the event of the occurrence of either of the events specified in
Section 2.05(a), the Company will promptly make available to the Warrant Agent a
reasonable supply of Definitive Warrants in definitive, fully registered form.


(e)          The Depositary shall notify the Warrant Agent of the names and the
amounts in which the Definitive Warrants will be issued. Neither the Company nor
the Warrant Agent will be liable or responsible for any names or any amounts
provided by the Depositary.


(f)          Notwithstanding the foregoing, in lieu of issuing a Definitive
Warrant to any Person, the Warrant Agent may, upon the Company’s instruction,
register Warrants in the name of such Person through the Company’s direct
registration system or the Warrant Agent’s other book-entry procedures.


SECTION 2.06.  Replacement Certificates.  If a mutilated Warrant Certificate is
surrendered to the Warrant Agent or if the Holder of a Warrant Certificate
provides proof reasonably satisfactory to the Company and the Warrant Agent that
the Warrant Certificate has been lost, destroyed or wrongfully taken, the
Company shall issue and the Warrant Agent shall countersign a replacement
Warrant Certificate representing an equivalent number of Warrants, if the
reasonable requirements of the Warrant Agent are met. Such Holder shall furnish
an indemnity bond sufficient in the judgment of the Company and the Warrant
Agent to protect the Company and the Warrant Agent from any loss that either of
them may suffer if a Warrant Certificate is replaced. The Company and the
Warrant Agent may charge the Holder for their expenses in replacing a Warrant
Certificate. Every replacement Warrant Certificate evidences an additional
obligation of the Company.
9

--------------------------------------------------------------------------------

SECTION 2.07.  Outstanding Warrants.  Warrants outstanding at any time are all
Warrants evidenced as outstanding in the Warrant Register (which, in the case of
Warrants represented by Warrant Certificates, shall include all Warrant
Certificates authenticated by the Warrant Agent excluding those canceled by it
and those delivered to it for cancellation).  A Warrant does not cease to be
outstanding because an Affiliate of the Company holds the Warrant. A Warrant
ceases to be outstanding if the Company holds the Warrant.


If a Warrant Certificate is replaced pursuant to Section 2.06, the Warrants
evidenced thereby cease to be outstanding unless the Warrant Agent and the
Company receive proof satisfactory to them that the replaced Warrant Certificate
is held by a protected purchaser (as defined for purposes of the Delaware
Uniform Commercial Code).


SECTION 2.08.  Cancellation.  In the event the Company shall purchase or
otherwise acquire Definitive Warrants, the Company may, at its option, deliver
the same to the Warrant Agent for cancellation.


The Warrant Agent and no one else shall cancel all Warrant Certificates
surrendered for transfer, exchange, replacement, exercise or cancellation. The
Company may not issue new Warrant Certificates to replace Warrant Certificates
to the extent they evidence Warrants which have been exercised or Warrants which
the Company has canceled.


SECTION 2.09.  CUSIP Numbers.


The Company may assign “CUSIP” numbers (if then generally in use) in connection
with the issuance of the Warrants and the Warrant Agent may use such “CUSIP”
numbers in notices as a convenience to Holders; provided, however, that any such
notice shall state that no representation is made as to the correctness of such
numbers either as printed on the Warrant Certificates or as contained in any
notice and that reliance may be placed only on the other identification numbers
printed on the Warrant Certificates.


ARTICLE III


Exercise Terms


SECTION 3.01.  Exercise.  Each Warrant shall entitle the Holder thereof, subject
to adjustment pursuant to the terms of this Agreement, to purchase one share of
Common Stock for each Warrant evidenced thereby, at an exercise price of $22.00
per share (as such exercise price may be adjusted pursuant to Article IV, the
“Exercise Price”).
10

--------------------------------------------------------------------------------

SECTION 3.02.  Exercise Period.


(a)          Subject to the terms and conditions set forth herein, the Warrants
shall be exercisable at any time and from time to time on or after the Issue
Date. Notwithstanding the foregoing, the Holders will be able to exercise the
Warrants only if (i) the Common Shelf Registration Statement relating to the
Warrant Shares is effective and (ii) the Warrant Shares are qualified for sale
or exempt from qualification under the applicable securities laws of the states
or other jurisdictions in which such Holders reside.  The Company may instruct
the Warrant Agent from time to time that Warrants held by a member of the Board
of Directors, an Officer of the Company or an Affiliate of the Company are
subject to further restrictions on exercise related to compliance with
applicable securities laws, in which case the Warrant Agent shall not permit the
exercise of such Warrants without the consent of the Company.


(b)          No Warrant shall be exercisable after 5:00 P.M., New York time, on
August 3, 2027 or, if such date is not a Business Day, the next Business Day
immediately following such date (the “Expiration Date”).


SECTION 3.03.  Expiration.  A Warrant shall terminate and become void as of the
earliest of (i) the Expiration Date and (ii) the date such Warrant is exercised.


SECTION 3.04.  Manner of Exercise.


(a)          Subject to Sections 3.02(b) and 3.03, Warrants may be exercised by
a Holder in full or in part by delivering, not later than 5:00 P.M., New York
time, on any Business Day (the “Exercise Date”) to the Warrant Agent at its
office: (i) the related Warrant Certificate, in the case of Warrants issued in
certificated form; (ii) an election to purchase Common Stock in the form
included in Exhibit A, duly completed and signed by the Holder; and (iii)
payment, for the account of the Company, of an amount equal to the product of
(1) the Exercise Price and (2) the number of Warrants being exercised by such
Holder. Such payment shall be made in United States dollars by certified or
official bank check payable to the order of the Company or by wire transfer of
funds to an account designated by the Company for such purpose. In the case of a
Global Warrant, any Person with a beneficial interest in such Global Warrant
shall effect compliance with the requirements in clauses (i), (ii) and (iii)
above through the relevant Agent Member in accordance with the procedures of the
Depositary. If any of the Warrant Certificate, the form of election to purchase
Common Stock or the Exercise Price therefor is received by the Warrant Agent
after 5:00 P.M., New York time, on the specified Exercise Date, the Warrants
will be deemed to be received and exercised on the Business Day next succeeding
the Exercise Date. If the date specified as the Exercise Date is not a Business
Day, the Warrants will be deemed to be received and exercised on the next
succeeding day which is a Business Day. If the Warrants are received or deemed
to be received after the Expiration Date, the exercise thereof will be null and
void and any funds delivered to the Warrant Agent will be returned to the Holder
as soon as practicable. In no event will interest accrue on funds deposited with
the Warrant Agent in respect of an exercise or attempted exercise of Warrants.


(b)          In the case of a Global Warrant, whenever some but not all of the
Warrants represented by such Global Warrant are exercised in accordance with the
terms thereof and of this Agreement, such Global Warrant shall be surrendered by
the Holder to the Warrant Agent, which shall cause an adjustment to be made to
such Global Warrant so that the number of Warrants represented thereby will be
equal to the number of Warrants theretofore represented by such Global Warrant
less the number of Warrants then exercised. The Warrant Agent shall thereafter
promptly return such Global Warrant to the Holder or its nominee or custodian.
11

--------------------------------------------------------------------------------

(c)          In the case of a Definitive Warrant, whenever some but not all of
the Warrants represented by such Definitive Warrant are exercised in accordance
with the terms thereof and of this Agreement, the Holder shall be entitled, at
the request of the Holder, to receive from the Company within a reasonable time,
and in any event not exceeding five (5) Business Days, a new Definitive Warrant
in substantially identical form for the number of Warrants equal to the number
of Warrants theretofor represented by such Definitive Warrant less the number of
Warrants then exercised.


(d)          If a Warrant Certificate shall have been exercised in full, the
Warrant Agent shall promptly cancel such certificate following its receipt from
the Holder or the Depositary, as applicable.


SECTION 3.05.  Issuance of Warrant Shares.  Subject to Section 3.02(a), upon any
exercise of Warrants in compliance with this Agreement, the Company shall issue
and cause the transfer agent for the Common Stock (the “Stock Transfer Agent”,
which may be the Warrant Agent) to cause to be registered in the Company’s
direct registration system a number of full Warrant Shares so purchased upon the
exercise of such Warrants (determined in accordance with Section 3.06) or Units
of Reference Property to which it is entitled, registered or otherwise, to the
Holder or Holders entitled to receive the same or upon the written order of the
Holder(s) in such name or names as the Holder(s) may designate (including any
depositary institution so designated by a Holder), together with cash as
provided in Section 3.06 in respect of any fractional Warrant Shares otherwise
issuable upon such exercise. In no event shall the Company have the right or be
required to settle the exercise of Warrants through delivery of cash in lieu of
shares of Common Stock (except as provided in Section 3.06 with respect to
fractional Warrant Shares).


SECTION 3.06.  Fractional Warrant Shares.  The Company shall not be required to
issue fractional Warrant Shares on the exercise of Warrants. The number of full
Warrant Shares that shall be issuable upon an exercise of Warrants by a Holder
at any time shall be computed on the basis of the aggregate number of Warrant
Shares which may be purchased pursuant to the Warrants being exercised by that
Holder at that time. If any fraction of a Warrant Share would, except for the
provisions of this Section 3.06, be issuable upon the exercise of Warrants, the
Company shall pay or cause to be paid to the Holder an amount in cash equal to
the Market Price per share of the Common Stock on the Trading Day immediately
preceding the Exercise Date, multiplied by such fraction, without interest and
computed to the nearest whole cent.


SECTION 3.07.  Reservation of Warrant Shares.  The Company shall at all times
keep reserved out of its authorized shares of Common Stock a number of shares of
Common Stock sufficient to provide for the exercise of all outstanding Warrants.
The Company will keep a copy of this Agreement on file with the Stock Transfer
Agent and will furnish to such Stock Transfer Agent a copy of all notices of
adjustments (and certificates related thereto) transmitted to each Holder.
12

--------------------------------------------------------------------------------

The Company covenants that all Warrant Shares that may be issued upon proper
exercise of Warrants (including payment of the Exercise Price) shall, upon
issue, be fully paid, nonassessable, free of preemptive rights.


ARTICLE IV


Adjustment and Notice Provisions


SECTION 4.01.  Adjustments.  Subject to the provisions of this Article IV, the
Exercise Price and the number of Warrant Shares issuable upon exercise of a
Warrant shall be subject to adjustment, without duplication, as follows, except
that the Company shall not make any such adjustments if each Holder
participates, at the same time and upon the same terms as holders of the Common
Stock and solely as a result of holding the Warrants in any of the transactions
described in this Section 4.01, without having to exercise such Holder’s
Warrants, as if such Holder held a number of shares of Common Stock equal to the
number of shares of Common Stock issuable upon exercise of such Holder’s
Warrants:


(a)          Stock Splits, Subdivisions, Reclassifications or Combinations.  If
the Company shall (i) declare and pay a dividend or make a distribution on its
Common Stock in shares of Common Stock, (ii) subdivide or reclassify the
outstanding shares of Common Stock into a greater number of shares, or (iii)
combine or reclassify the outstanding shares of Common Stock into a smaller
number of shares then, in such event:


(i)          the number of Warrant Shares issuable upon exercise of a Warrant on
the record date for such dividend or distribution or the effective date of such
subdivision, combination or reclassification shall be proportionately adjusted
so that the Holder after such date shall be entitled to purchase the number of
shares of Common Stock that such Holder would have owned or been entitled to
receive in respect of the shares of Common Stock subject to such Warrant after
such date had such Warrant been exercised immediately prior to such date; and


(ii)          the Exercise Price in effect on the record date for such dividend
or distribution or the effective date of such subdivision, combination or
reclassification shall be adjusted to the number obtained by dividing (x) the
product of (1) the number of Warrant Shares issuable upon the exercise of the
Warrant before such adjustment and (2) the Exercise Price in effect immediately
prior to the record or effective date, as the case may be, for the dividend,
distribution, subdivision, combination or reclassification giving rise to the
adjustment by (y) the new number of Warrant Shares issuable upon exercise of the
Warrant determined pursuant to clause (a)(i).


(b)          Certain Issuances of Common Stock or Convertible Securities.  If
the Company shall issue shares of Common Stock (or rights or warrants or other
securities exercisable or convertible into or exchangeable (collectively, a
“conversion”) for shares of Common Stock (collectively, “convertible
securities”)) (other than in Permitted Transactions (as defined below) or a
transaction to which Section 4.01(a), 4.01(c) or 4.01(e) is applicable) without
consideration or at a consideration per share in the case of Common Stock (or,
in the case of rights, warrants or other securities, having a conversion price
per share) that is less than 95% of the Market Price on the last Trading Day
preceding the date on which the relevant sales price, conversion price or
exercise price is established then, in such event:
13

--------------------------------------------------------------------------------

(i)          the number of Warrant Shares issuable upon the exercise of a
Warrant immediately prior to the date on which the sales price, conversion price
or exercise price is established (the “Initial Number”) shall be increased to
the number obtained by multiplying the Initial Number by a fraction (a) the
numerator of which shall be the sum of (x) the number of shares of Common Stock
of the Company outstanding on such date and (y) the number of additional shares
of Common Stock issued (or into which convertible securities may be exercised or
convert) and (b) the denominator of which shall be the sum of (x) the number of
shares of Common Stock outstanding on such date and (y) the number of shares of
Common Stock that the aggregate consideration receivable by the Company for the
total number of shares of Common Stock so issued (or into which convertible
securities may be exercised or convert) would purchase at the Market Price on
the last Trading Day preceding the date on which the sales price, conversion
price or exercise price is established; and


(ii)          the Exercise Price payable upon exercise of a Warrant shall be
adjusted by multiplying such Exercise Price in effect immediately prior to the
date on which the sales price, conversion price or exercise price is established
by a fraction, the numerator of which shall be the number of Warrant Shares
issuable upon exercise of such Warrant prior to such date and the denominator of
which shall be the number of Warrant Shares issuable upon exercise of such
Warrant immediately after the adjustment described in clause (b)(i) above.


For purposes of the foregoing, the aggregate consideration receivable by the
Company in connection with the issuance of such shares of Common Stock or
convertible securities shall be deemed to be equal to the sum of the net
offering price (after deduction of any related expenses payable to third
parties) of all such securities plus the minimum aggregate amount, if any,
payable upon exercise or conversion of any such convertible securities into
shares of Common Stock; and “Permitted Transactions” shall include issuances (1)
as consideration for or to fund the acquisition by the Company of businesses
and/or assets constituting a significant part of a business, (2) in connection
with employee benefit plans and compensation related arrangements of the Company
approved by the Board of Directors, (3) in connection with a broadly marketed
offering and sale of Common Stock or convertible securities for cash and (4)
upon exercise of rights, warrants or other securities exercisable or convertible
into or exchangeable for shares of Common Stock outstanding on the date hereof
or in accordance with the terms (whether mandatory or optional) of any security,
instrument or agreement outstanding or in effect on the date hereof. Any
adjustment made pursuant to this Section 4.01(b) shall become effective
immediately upon the date of such issuance.


(c)          Other Distributions.  In case the Company shall fix a record date
for the making of a distribution to all holders of shares of its Common Stock of
securities, evidences of indebtedness, assets, cash, rights or warrants
(excluding (x) Ordinary Cash Dividends and (y) dividends of its Common Stock and
other dividends or distributions referred to in Section 4.01(a) or 4.01(e)),
then, in each case:
14

--------------------------------------------------------------------------------

(i)          the Exercise Price in effect prior to such record date shall be
reduced immediately thereafter to the price determined by multiplying the
Exercise Price in effect immediately prior to the reduction by the quotient of
(x) the Market Price of the Common Stock on the last Trading Day preceding the
first date on which the Common Stock trades regular way on the New York Stock
Exchange without the right to receive such distribution, minus the amount of
cash or the Fair Market Value of the securities, evidences of indebtedness,
assets, rights or warrants to be so distributed in respect of one share of
Common Stock (the “Per Share Fair Market Value”) divided by (y) such Market
Price on such date specified in clause (x); such adjustment shall be made
successively whenever such a record date is fixed; and


(ii)          the number of Warrant Shares issuable upon the exercise of this
Warrant shall be increased to the number obtained by dividing (x) the product of
(1) the number of Warrant Shares issuable upon the exercise of this Warrant
before such adjustment, and (2) the Exercise Price in effect immediately prior
to the distribution giving rise to this adjustment by (y) the new Exercise Price
determined in accordance with clause (c)(i).


In the case of adjustment for a cash dividend that is, or is coincident with, a
quarterly dividend, the Per Share Fair Market Value shall be reduced by the per
share amount of the portion of the cash dividend that would constitute an
Ordinary Cash Dividend. In the event that such distribution is not so made, the
Exercise Price and the number of Warrant Shares issuable upon exercise of this
Warrant then in effect shall be readjusted, effective as of the date when the
Board of Directors determines not to distribute such shares, evidences of
indebtedness, assets, rights, cash or warrants, as the case may be, to the
Exercise Price that would then be in effect and the number of Warrant Shares
that would then be issuable upon exercise of this Warrant if such record date
had not been fixed.


(d)          Certain Repurchases of Common Stock.  In case the Company effects a
Pro Rata Repurchase of Common Stock, then:


(i)          the Exercise Price shall be adjusted to the price determined by
multiplying the Exercise Price in effect immediately prior to the effective date
of such Pro Rata Repurchase by a fraction of which the numerator shall be (x)
the product of (1) the number of shares of Common Stock outstanding immediately
before such Pro Rata Repurchase and (2) the Market Price of a share of Common
Stock on the Trading Day immediately preceding the first public announcement by
the Company or any of its Affiliates of the intent to effect such Pro Rata
Repurchase, minus (y) the aggregate purchase price of the Pro Rata Repurchase,
and of which the denominator shall be the product of (1) the number of shares of
Common Stock outstanding immediately prior to such Pro Rata Repurchase minus the
number of shares of Common Stock so repurchased and (2) the Market Price per
share of Common Stock on the Trading Day immediately preceding the first public
announcement by the Company or any of its Affiliates of the intent to effect
such Pro Rata Repurchase; and


(ii)          the number of Warrant Shares issuable upon the exercise of a
Warrant shall be adjusted to the number obtained by dividing (x) the product of
(1) the number of Warrant Shares issuable upon the exercise of such Warrant
before such adjustment, and (2) the Exercise Price in effect immediately prior
to the Pro Rata Repurchase giving rise to this adjustment by (y) the new
Exercise Price determined in accordance with clause (d)(i).
15

--------------------------------------------------------------------------------

(e)          Certain Rights or Warrants; Stockholder Rights Plan.  (i) In case
the Company shall distribute or shall be deemed to have distributed, or shall
fix a record date for the making of a distribution, to all holders of shares of
its Common Stock of rights or warrants pursuant to a stockholder rights plan
commonly known as a “poison pill” (a “Rights Plan”), which rights or warrants
are not exercisable until the occurrence of a specified event or events (a
“Trigger Event”), in each such case, upon the occurrence of the earliest such
Trigger Event, the Exercise Price in effect prior to such Trigger Event shall be
reduced immediately after such Trigger Event to the price determined by
multiplying the Exercise Price in effect immediately prior to the reduction by
the quotient of (i) the Market Price of the Common Stock on the last Trading Day
preceding the date of such Trigger Event (or, if the occurrence of such Trigger
Event is not publicly disclosed as of the date of such Trigger Event, the last
Trading Day preceding the first date on which the occurrence of such Trigger
Event is publicly disclosed) (either such date, as applicable, the “Pre-Trigger
Event Date”), minus the Fair Market Value of the rights or warrants distributed
in respect of one share of Common Stock (determined as of the date of such
Trigger Event or public disclosure of such Trigger Event, as applicable, after
giving effect to the occurrence of such Trigger Event), divided by (ii) such
Market Price on the Pre-Trigger Event Date; such adjustment shall be made
successively whenever any Trigger Event occurs under any Rights Plan and, with
respect to any Rights Plan with respect to which an adjustment has been made, a
corresponding adjustment shall be made successively whenever any subsequent
adjustment to the applicable rights or warrants is made pursuant to the terms of
such Rights Plan to the extent such adjustment has not been made pursuant to the
other terms of the Warrants.  In such event, the number of Warrant Shares
issuable upon the exercise of such Warrant shall be increased to the number
obtained by dividing (x) the product of (1) the number of Shares issuable upon
the exercise of a Warrant before such adjustment, and (2) the Exercise Price in
effect immediately prior to the applicable Trigger Event or subsequent
adjustment by (y) the new Exercise Price determined in accordance with the
immediately preceding sentence.


(ii)          In the event of any distribution (or deemed distribution) of
rights or warrants, or any Trigger Event with respect thereto described in
clause (i) of this Section 4.01(e):


(1) upon the redemption or repurchase by the Company of any such rights or
warrants without exercise by the holders thereof, (x) in the event that a
Trigger Event shall have occurred and an adjustment to the Exercise Price and
number of shares issuable upon exercise of a Warrant shall have been made
pursuant to clause (i) of this Section 4.01(e), the Exercise Price and number of
Warrant Shares issuable upon exercise of such Warrant shall be readjusted as if
such rights or warrants had not been distributed, and (y) whether or not a
Trigger Event shall have occurred, the Exercise Price and the number of Warrant
Shares issuable upon exercise of such Warrant shall be adjusted or readjusted,
as applicable, pursuant to the terms of Section 4.01(c) upon such redemption or
repurchase as though it were a cash distribution (but not an Ordinary Cash
Dividend) equal to the per share redemption or repurchase consideration received
by holders of shares of Common Stock with respect to such rights or warrants
(assuming such holder had retained such rights or warrants) made to all holders
of shares of Common Stock as of the date of such redemption or repurchase, it
being understood that if a readjustment has occurred pursuant to clause (x)
above, the readjustment described in this clause (y) shall occur immediately
following such readjustment made pursuant to clause (x); and
16

--------------------------------------------------------------------------------

(2) in the event that a Trigger Event shall have occurred and an adjustment to
the Exercise Price and number of Warrant Shares issuable upon exercise of a
Warrant shall have been made pursuant to clause (i) of this Section 4.01(e), in
the case all such rights or warrants shall have expired or been terminated
without exercise by any holders thereof, the Exercise Price and the number of
Warrant Shares issuable upon exercise of a Warrant shall be readjusted as if
such rights and warrants had not been distributed.


(iii)  If the Company has a Rights Plan in effect with respect to its Common
Stock, upon exercise of a Warrant, notwithstanding anything to the contrary in
such Rights Plan, including any rights agreement or documents or instruments
entered into as part of such Rights Plan, the Holder shall be entitled to
receive, in addition to the Warrant Shares, a corresponding number of rights
under such Rights Plan, unless (A) a Trigger Event occurs prior to such
exercise, in which case the adjustments (if any are required) to the Exercise
Price and the number of Warrant Shares issuable upon exercise of the Warrant
with respect thereto shall be made in accordance with clause (i) of this Section
4.01(e), or (B) the Holder has provided written notice to the Company that it
has elected not to receive such rights.


(iv) Any adjustment to the Exercise Price and the number of Warrant Shares
issuable upon exercise of a Warrant pursuant to this Section 4.01(e) shall be
made subject in all respects to the other provisions of this Section 4.01 (but
without duplication); provided that Section 4.01(c) shall not apply, and shall
be superseded by this Section 4.01(e), with respect to rights or warrants
distributed (or deemed distributed) by the Company pursuant to a Rights Plan,
except as expressly provided in clause (ii) of this Section 4.01(e).


(f)          Other Adjustments.  In addition, the Company may, but shall not be
required to, make such decreases in the Exercise Price, in addition to those
required by this Section 4.01, as the Board of Directors considers to be
advisable for any reason, including, without limitation, in order to avoid or
diminish any income tax to any holders of shares of Common Stock or to any
Holders of Warrants resulting from any dividend or distribution of stock or from
any event treated as such for income tax purposes or for any other reason.


SECTION 4.02.  Calculation of Adjustments; Timing of Issuance of Additional
Warrant Shares Upon Certain Adjustments; Adjustment Rules.


(a)          All calculations under Section 4.01 shall be made to the nearest
one-tenth (1/10th) of a cent or to the nearest one-hundredth (1/100th) of a
share, as the case may be. Any provision of Section 4.01 to the contrary
notwithstanding, no adjustment in the Exercise Price or the number of Warrant
Shares into which a Warrant is exercisable shall be made if the amount of such
adjustment would be less than $0.01 or one-tenth (1/10th) of a share of Common
Stock, but any such amount shall be carried forward and an adjustment with
respect thereto shall be made at the time of and together with any subsequent
adjustment that, together with such amount and any other amount or amounts so
carried forward, shall aggregate $0.01 or 1/10th of a share of Common Stock, or
more.
17

--------------------------------------------------------------------------------

(b)          In any case in which the provisions of Section 4.01 shall require
that an adjustment shall become effective immediately after a record date for an
event, the Company may defer until the occurrence of such event (i) issuing to
the Holder of a Warrant exercised after such record date and before the
occurrence of such event the additional Warrant Shares issuable upon such
exercise by reason of the adjustment required by such event over and above the
Warrant Shares issuable upon such exercise before giving effect to such
adjustment and (ii) paying to such Holder any amount of cash in lieu of a
fractional Warrant Share; provided, however, that the Company upon request shall
deliver to such Holder a due bill or other appropriate instrument evidencing
such Holder’s right to receive such additional shares, and such cash, upon the
occurrence of the event requiring such adjustment.


(c)          Any adjustments pursuant to Section 4.01 shall be made successively
whenever an event referred to therein shall occur.  If an adjustment in Exercise
Price made under Section 4.01 would reduce the Exercise Price to an amount below
the par value of the Common Stock, then such adjustment in the Exercise Price
shall reduce the Exercise Price to the par value of the Common Stock.


SECTION 4.03.  Business Combinations and Reorganizations.  In case of any
Business Combination or reclassification of Common Stock (other than a
reclassification of Common Stock referred to in Section 4.01), the Holder’s
right to receive Warrant Shares upon exercise of a Warrant shall be converted
into the right to exercise a Warrant to acquire the number of shares of stock or
other securities or property (including cash) that the Common Stock issuable (at
the time of such Business Combination or reclassification) upon exercise of such
Warrant immediately prior to such Business Combination or reclassification would
have been entitled to receive upon consummation of such Business Combination or
reclassification (the amount of such shares, other securities or property in
respect of a share of Common Stock being herein referred to as a “Unit of
Reference Property”); and in any such case, if necessary, the provisions set
forth herein with respect to the rights and interests thereafter of the Holder
shall be appropriately adjusted so as to be applicable, as nearly as may
reasonably be achievable, to the Holder’s right to exercise such Warrant in
exchange for a Unit of Reference Property pursuant to this paragraph. If the
Business Combination causes the Common Stock to be converted into, or exchanged
for, the right to receive more than a single type of consideration (determined
based in part upon any form of stockholder election), then the composition of
the Unit of Reference Property into which the Warrants will be exercisable shall
be deemed to be the weighted average of the types and amounts of consideration
actually received by the holders of Common Stock per share of Common Stock.


SECTION 4.04.  Notice of Adjustments.  Whenever any adjustment is made pursuant
to this Article IV, the Company shall cause notice of such adjustment to be
delivered to the Warrant Agent within twenty days following the effective date
of such adjustment, such notice to include in reasonable detail (i) the reason
for the adjustment, (ii) the computation of any adjustments, and (iii) the
Exercise Price, the number of shares or the Units of Reference Property
purchasable upon exercise of each Warrant after giving effect to such
adjustment. The calculations, adjustments and determinations included in the
Company’s notice shall, absent manifest error, be final and binding on the
Company, the Warrant Agent and the Holders. The Warrant Agent shall be entitled
to rely on such notice and any adjustment therein contained and shall not be
deemed to have knowledge of any such adjustment unless and until it shall have
received such notice. The Warrant Agent shall within fifteen days after receipt
of such notice from the Company (which notice must specifically direct the
Warrant Agent to perform the mailing) cause a similar notice to be delivered to
each Holder.
18

--------------------------------------------------------------------------------

SECTION 4.05.  Adjustment to Warrant Certificate.  The form of Warrant
Certificate need not be changed because of any adjustment made pursuant to this
Article IV, and Warrant Certificates issued after such adjustment may state the
same Exercise Price and the same number of shares of Common Stock issuable upon
exercise of the Warrants as are stated in any Warrant Certificates issued prior
to such adjustment. The Company, however, may at any time in its sole discretion
make any change in the form of Warrant Certificate that it may deem appropriate
to give effect to such adjustments and that does not affect the substance of the
Warrant Certificate, and any Warrant Certificate thereafter issued or
countersigned, whether in exchange or substitution for an outstanding Warrant
Certificate or otherwise, may be in the form as so changed. For the avoidance of
doubt, no change to the Warrant Certificate or this Agreement as a result of an
adjustment pursuant to this Article IV shall require the consent of the Holders
of the Warrants or the Warrant Agent.


ARTICLE V


Registration of Warrant Shares


SECTION 5.01.  Effectiveness of Registration Statement.  The Company shall use
commercially reasonable efforts to cause a shelf registration statement
(including, at the Company’s election, an existing registration statement),
filed pursuant to Rule 415 (or any successor provision) of the Securities Act,
covering the issuance of Warrant Shares to the Holders upon exercise of the
Warrants by the Holders thereof (the “Common Shelf Registration Statement”) to
remain effective until the earlier of (i) such time as all Warrants have been
exercised and (ii) the Expiration Date. The Company shall promptly inform the
Warrant Agent of any change in the status of the effectiveness or availability
of the Common Shelf Registration Statement.


SECTION 5.02.  Suspension.  The Company shall be entitled to suspend the
availability of the Common Shelf Registration Statement from time to time during
any consecutive 365-day period for a total not to exceed 45 days during such
consecutive 365-day period if the Board of Directors determines in the exercise
of its reasonable judgment that such suspension is necessary in order to comply
with applicable laws and provides notice that such determination was made to the
Holders of the Warrants; provided, however, that (i) if the Company exercises
such right in the 45 consecutive-day period immediately prior to the Expiration
Date, the Expiration Date shall be delayed by the number of days during such
45-day period for which the availability of the Common Shelf Registration
Statement was suspended and (ii) in no event shall the Company be required to
disclose the business purpose for such suspension if the Company determines in
good faith that such business purpose must remain confidential.
19

--------------------------------------------------------------------------------

SECTION 5.03.  Blue Sky.  The Company shall use commercially reasonable efforts
to register or qualify the Warrant Shares under all applicable securities laws,
blue sky laws or similar laws of all jurisdictions in the United States in which
any Holder may or may be deemed to purchase Warrant Shares upon the exercise of
Warrants and shall use commercially reasonable efforts to maintain such
registration or qualification for so long as it is required to cause the Common
Shelf Registration Statement to remain effective under the Securities Act
pursuant to Section 5.01; provided, however, that the Company shall not be
required to qualify generally to do business in any jurisdiction in which it
would not otherwise be required to qualify but for this Section 5.03 or to take
any action that would subject it to general service of process or to taxation in
any such jurisdiction in which it is not then so subject.


SECTION 5.04.  Expenses.  Subject to Sections 2.04(c)(ii) and 7.09, all expenses
incident to the Company’s performance of or compliance with its obligations
under this Article V relating to the issuance of the Warrant Shares will be
borne by the Company, including without limitation: (i) all SEC, stock exchange
or Financial Industry Regulatory Authority registration and filing fees, (ii)
all fees and expenses incurred by the Company in connection with the compliance
with state securities or blue sky laws, (iii) all expenses of any Persons
incurred by or on behalf of the Company with the prior written consent of the
Company in preparing or assisting in preparing, printing and distributing the
Common Shelf Registration Statement or any other registration statement,
prospectus, any amendments or supplements thereto and other documents relating
to the performance of and compliance with this Article V, (iv) the fees and
disbursements of counsel for the Company and (v) the fees and disbursements of
the independent public accountants of the Company.


SECTION 5.05.  Delivery of Documents to Holders. The Warrant Agent agrees that
concurrently with the issuance of Warrants to any Holder and upon exercise of
Warrants by any Holder, the Warrant Agent shall (unless otherwise instructed by
the Company) deliver a prospectus relating to the Warrant Shares (a
“Prospectus”) to such Holder or such other notice or communication regarding the
Warrants or the Warrant Shares as the Company may instruct. The Company shall
furnish to the Warrant Agent sufficient copies of such Prospectus or such other
notice or communication to satisfy this obligation.


ARTICLE VI


Warrant Agent


SECTION 6.01.  Appointment of Warrant Agent.  The Company hereby appoints the
Warrant Agent to act as agent for the Company in accordance with the provisions
of this Agreement and the Warrant Agent hereby accepts such appointment.


SECTION 6.02.  Rights and Duties of Warrant Agent.


(a)          Agent for the Company.  In acting under this Warrant Agreement and
in connection with the Warrant Certificates, the Warrant Agent is acting solely
as agent of the Company and does not assume any obligation or relationship or
agency or trust for or with any of the holders of Warrant Certificates or
beneficial owners of Warrants. All fees and expenses due the Warrant Agent shall
be paid to the Warrant Agent by the Company. The Warrant Agent shall have no
duty to determine which costs, if any, under this Agreement shall be borne by
the Holders or by the Company.
20

--------------------------------------------------------------------------------

(b)          Counsel.  The Warrant Agent may consult with counsel satisfactory
to it (who may be counsel to the Company), and the advice of such counsel shall
be full and complete authorization and protection in respect of any action
taken, suffered or omitted by it hereunder in good faith and in accordance with
the advice of such counsel.


(c)          Documents.  The Warrant Agent shall be protected and shall incur no
liability for or in respect of any action taken by it in reliance upon any
Warrant Certificate, notice, direction, consent, certificate, affidavit,
statement or other paper or document reasonably believed by it to be genuine and
to have been presented or signed by the proper parties.


(d)          No Implied Obligations.  The Warrant Agent shall be obligated to
perform only such duties as are specifically set forth herein and in the Warrant
Certificates, and no implied duties or obligations of the Warrant Agent shall be
read into this Agreement or the Warrant Certificates against the Warrant Agent.
The Warrant Agent shall not be under any obligation to take any action hereunder
that may tend to involve it in any expense or liability for which it does not
receive indemnity if such indemnity is reasonably requested. The Warrant Agent
shall not be accountable or under any duty or responsibility for the application
by the Company of the proceeds of the Warrants. The Warrant Agent shall have no
duty or responsibility in case of any default by the Company in the performance
of its covenants or agreements contained herein or in the Warrant Certificates
or in the case of the receipt of any written demand from a Holder with respect
to such default, including any duty or responsibility to initiate or attempt to
initiate any proceedings at law or otherwise.


(e)          Not Responsible for Adjustments or Validity of Stock.  The Warrant
Agent shall not at any time be under any duty or responsibility to any Holder to
determine whether any facts exist that may require an adjustment of the number
of shares of Common Stock issuable upon exercise of each Warrant or the Exercise
Price, or with respect to the nature or extent of any adjustment when made, or
with respect to the method employed, or herein or in any supplemental agreement
provided to be employed, in making the same. The Warrant Agent shall not be
accountable with respect to the validity or value of any shares of Common Stock
or of any securities or property which may at any time be issued or delivered
upon the exercise of any Warrant or upon any adjustment pursuant to Article IV,
and it makes no representation with respect thereto. The Warrant Agent shall not
be responsible for any failure of the Company to make any cash payment or to
issue, transfer or deliver any shares of Common Stock upon the surrender of any
Warrant Certificate for the purpose of exercise.


SECTION 6.03.  Individual Rights of Warrant Agent.  The Warrant Agent and any
stockholder, director, officer or employee of the Warrant Agent may buy, sell or
deal in any of the Warrants or other securities of the Company or its Affiliates
or become peculiarly interested in transactions in which the Company or its
Affiliates may be interested, or contract with or lend money to the Company or
its Affiliates or otherwise act as fully and freely as though it were not the
Warrant Agent under this Agreement. Nothing herein shall preclude the Warrant
Agent from acting in any other capacity for the Company or for any other legal
entity.


SECTION 6.04.  Warrant Agent’s Disclaimer.  The Warrant Agent shall not be
responsible for and makes no representation as to the validity or adequacy of
this Agreement or the Warrant Certificates and it shall not be responsible for
any statement in this Agreement or the Warrant Certificates other than its
countersignature thereon.
21

--------------------------------------------------------------------------------

SECTION 6.05.  Compensation and Indemnity.  The Company agrees that the Warrant
Agent is entitled, from time to time, to reasonable compensation for its
services as agreed and to reimbursement for reasonable out-of-pocket expenses
incurred by it, including the reasonable compensation and expenses of the
Warrant Agent’s agents and counsel as agreed. The Company shall indemnify the
Warrant Agent, its officers, directors, agents and counsel against any loss,
liability or expense (including reasonable attorneys’ fees and expenses)
incurred by it without willful misconduct or gross negligence on its part
arising out of or in connection with the acceptance or performance of its duties
under this Agreement (which willful misconduct or gross negligence must be
determined by a final, non-appealable order, judgment, decree or ruling of a
court of competent jurisdiction). The Warrant Agent shall notify the Company
promptly of any claim for which it may seek indemnity. The Company need not
reimburse any expense or indemnify against any loss or liability incurred by the
Warrant Agent through willful misconduct or gross negligence (which willful
misconduct or gross negligence must be determined by a final, non-appealable
order, judgment, decree or ruling of a court of competent jurisdiction). The
Company’s payment obligations pursuant to this Section 6.05 shall survive the
termination of this Agreement.


SECTION 6.06.  Successor Warrant Agent.


(a)          Company to Provide and Maintain Warrant Agent.  The Company agrees
for the benefit of the Holders that there shall at all times be a Warrant Agent
hereunder (which may include the Company) until all the Warrants have been
exercised or are no longer exercisable.


(b)          Resignation and Removal.  The Warrant Agent may at any time resign
by giving written notice to the Company of such intention on its part,
specifying the date on which its desired resignation shall become effective;
provided, however, that such date shall not be less than 60 days after the date
on which such notice is given unless the Company otherwise agrees in writing.
The Warrant Agent hereunder may be removed at any time by the filing with it of
an instrument in writing signed by or on behalf of the Company and specifying
such removal and the date when it shall become effective, which date shall not
be less than 60 days after such notice is given unless the Warrant Agent
otherwise agrees in writing. Notwithstanding the foregoing, any resignation or
removal under this Section 6.06 shall take effect upon the appointment by the
Company as hereinafter provided of a successor Warrant Agent (which shall be a
bank or trust company authorized under the laws of the jurisdiction of its
organization to exercise corporate trust powers) and the acceptance of such
appointment by such successor Warrant Agent.


(c)          The Company to Appoint Successor.  In the event that at any time
the Warrant Agent shall resign, or shall be removed, or shall become incapable
of acting, or shall be adjudged bankrupt or insolvent, or shall commence a
voluntary case under the federal bankruptcy laws, as now or hereafter
constituted, or under any other applicable federal or state bankruptcy,
insolvency or similar law or shall consent to the appointment of or taking
possession by a receiver, custodian, liquidator, assignee, trustee, sequestrator
(or other similar official) of the Warrant Agent or its property or affairs, or
shall make an assignment for the benefit of creditors, or shall admit in writing
its inability to pay its debts generally as they become due, or shall take
corporate action in furtherance of any such action, or a decree or order for
relief by a court shall have been entered in respect of the Warrant Agent in an
involuntary case under the federal bankruptcy laws, as now or hereafter
constituted, or any other applicable federal or state bankruptcy, insolvency or
similar law, or a decree or order by a court shall have been entered for the
appointment of a receiver, custodian, liquidator, assignee, trustee,
sequestrator (or similar official) of the Warrant Agent or of its property or
affairs, or any public officer shall take charge or control of the Warrant Agent
or of its property or affairs for the purpose of rehabilitation, conservation,
winding up or liquidation, a successor Warrant Agent, qualified as aforesaid,
shall be appointed by the Company by an instrument in writing, filed with the
successor Warrant Agent. Upon the appointment as aforesaid of a successor
Warrant Agent and acceptance by the successor Warrant Agent of such appointment,
the Warrant Agent shall cease to be Warrant Agent hereunder.
22

--------------------------------------------------------------------------------

(d)          Successor to Expressly Assume Duties.  Any successor Warrant Agent
appointed hereunder shall execute, acknowledge and deliver to its predecessor
and to the Company an instrument accepting such appointment hereunder, and
thereupon such successor Warrant Agent, without any further act, deed or
conveyance, shall become vested with all the rights and obligations of such
predecessor with like effect as if originally named as Warrant Agent hereunder,
and such predecessor, upon payment of its charges and disbursements then unpaid,
shall thereupon become obligated to transfer, deliver and pay over, and such
successor Warrant Agent shall be entitled to receive, all monies, securities and
other property on deposit with or held by such predecessor, as Warrant Agent
hereunder.


(e)          Successor by Merger.  Any corporation into which the Warrant Agent
hereunder may be merged or consolidated, or any corporation resulting from any
merger or consolidation to which the Warrant Agent shall be a party, or any
corporation to which the Warrant Agent shall sell or otherwise transfer all or
substantially all of its assets and business, shall be the successor Warrant
Agent under this Agreement without the execution or filing of any paper or any
further act on the part of any of the Parties.


ARTICLE VII


Miscellaneous


SECTION 7.01.  Persons Benefiting.  Nothing in this Agreement is intended or
shall be construed to confer upon any Person other than the Company, the Warrant
Agent and the Holders any right, remedy or claim under or by reason of this
Agreement or any part hereof.


SECTION 7.02.  Rights of Holders.  Holders of unexercised Warrants, as such,
have no rights as stockholders and are not entitled to exercise any rights
whatsoever as stockholders of the Company, including, but not limited to the
rights to (i) receive dividends or other distributions, (ii) receive notice of
or vote at any meeting of the stockholders, (iii) consent to any action of the
stockholders, (iv) receive notice of any other proceedings of the Company or (v)
exercise any preemptive right.
23

--------------------------------------------------------------------------------

SECTION 7.03.  Amendment.  This Agreement may be amended by the Parties without
the consent of any Holder for the purpose of curing any ambiguity, or of curing,
correcting or supplementing any defective or inconsistent provision contained
herein or for the purpose of adding or changing any other provisions including,
but not limited to, additions or changes with respect to matters or questions
arising under this Agreement; provided, however, that such amendment shall not
adversely affect the rights of any of the Holders in any material respect. Any
amendment or supplement to this Agreement that has a material adverse effect on
the interests of any of the Holders may be made by the Parties but shall require
the written consent of the Holders of a majority of the then outstanding
Warrants.  In determining whether the Holders of the required number of Warrants
have concurred in any direction, waiver or consent, only Warrants outstanding at
the time shall be considered in any such determination, and Warrants known to
the Warrant Agent to be owned by the Company shall be disregarded and deemed not
to be outstanding for such purpose. The Company or the Warrant Agent may set a
record date for any such direction, waiver or consent and only the Holders as of
such record date shall be entitled to make or give such direction, waiver or
consent.


SECTION 7.04.  Notices.  Any notice or communication shall be in writing and
delivered in Person or by email or mailed by first-class mail addressed as
follows:


if to the Company:


Occidental Petroleum Corporation
5 Greenway Plaza, Suite 110
Houston, Texas 77046
Telephone: (713) 215-7000
Attention: General Counsel
Deputy General Counsel
E-mail: Marcia_E._Backus@oxy.com
Nicole_Clark@oxy.com


with a copy to:


Cravath, Swaine & Moore LLP
825 Eighth Avenue
New York, NY 10019
Telephone: (212) 474-1000
Attention: Andrew J. Pitts


if to the Warrant Agent:


Equiniti Trust Company
P.O. Box 64874
St. Paul, MN 55164
Telephone: (682) 502-4521
Attention: Tracie Balach
Email: tracie.balach@equiniti.com
24

--------------------------------------------------------------------------------

The Company or the Warrant Agent each by notice to the other may designate
additional or different physical addresses or e-mail addresses for subsequent
notices or communications.


Any notice or communication mailed to a Holder shall be mailed to the Holder at
the Holder’s address as it appears on the Warrant Register and shall be
sufficiently given if so mailed within the time prescribed.


Failure to deliver a notice or communication to a Holder or any defect in it
shall not affect its sufficiency with respect to other Holders.  If a notice or
communication is delivered in the manner provided above, it is duly given,
whether or not the addressee receives it.


Notwithstanding any other provision of this Agreement, where this Agreement
provides for notice of any event to the Holders, such notice shall be
sufficiently given to any Holder of a Warrant represented by a Global Warrant if
given to the Depositary pursuant to the customary procedures of the Depositary.


SECTION 7.05.  Governing Law.  This Agreement, the Warrant Certificates and the
Warrants will be governed by and construed in accordance with the laws of the
State of Delaware.


SECTION 7.06.  Successors.  All agreements of the Company in this Agreement and
the Warrant Certificates shall bind its successors. All agreements of the
Warrant Agent in this Agreement shall bind its successors.


SECTION 7.07.  Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together constitute one and the same instrument. Counterparts may be delivered
via facsimile, electronic mail (including any electronic signature covered by
the U.S. federal ESIGN of 2000, Uniform Electronic Transactions Act, the
Electronic Signatures and Records Act or other applicable law, including
www.docusign.com) or other transmission method and any counterpart so delivered
shall be deemed to have been duly and validly delivered and be valid and
effective for all purposes.


SECTION 7.08.  Severability.  The provisions of this Agreement are severable,
and if any clause or provision shall be held invalid, illegal or unenforceable
in whole or in part in any jurisdiction, then such invalidity or
unenforceability shall affect in that jurisdiction only such clause or
provision, or part thereof, and shall not in any manner affect such clause or
provision in any other jurisdiction or any other clause or provision of this
Agreement in any jurisdiction.


SECTION 7.09.  Withholding Rights.  In the event that the Company, the Warrant
Agent or their agents determine that they are obligated to withhold or deduct
any tax or other governmental charge under any applicable law on behalf of a
Holder (whether upon the distribution of the Warrants under this Agreement, upon
any adjustment made pursuant to Article IV or otherwise), the Company, the
Warrant Agent or their agents shall be entitled, but not obligated, to deduct
and withhold such amount by withholding a portion or all of the Warrants
otherwise deliverable or by otherwise using any property (including, without
limitation, Warrants, Common Stock or cash) that would otherwise be delivered to
or is owned by such Holder, in each case in such amounts as they deem necessary
to meet their withholding obligations, and shall also be entitled, but not
obligated, to sell all or a portion of such withheld Warrants or such other
property by public or private sale in such amounts and in such manner as they
deem necessary and practicable to pay such taxes and charges. In such case, (i)
the Company, the Warrant Agent or their agents, as applicable, shall remit to
the applicable tax or other authority the required withholding amount or other
charge, and (ii) any withheld Warrants (and, if applicable in connection with
adjustments pursuant to Article IV, other property) shall be treated for all
purposes of this Agreement as having been distributed to the Holders in respect
of which such deduction and withholding was made.
25

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Warrant Agreement to be duly
executed as of the date first written above.





 
OCCIDENTAL PETROLEUM CORPORATION
         
By:
/s/ Robert L. Peterson
   
Name:
Robert L. Peterson
   
Title:
Senior Vice President and Chief Financial Officer





 
EQUINITI TRUST COMPANY,
as Warrant Agent,
       
By:
/s/ Martin J. Knapp    
Name:
Martin J. Knapp
   
Title:
Vice President

--------------------------------------------------------------------------------

EXHIBIT A



FORM OF WARRANT


[Global Securities Legend]


UNLESS THIS GLOBAL WARRANT IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), NEW YORK, NEW YORK, TO
THE COMPANY OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND
ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER
NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS
MADE TO CEDE & CO., OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.


TRANSFERS OF THIS GLOBAL WARRANT SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT NOT
IN PART, TO NOMINEES OF DTC OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR’S
NOMINEE AND TRANSFERS OF PORTIONS OF THIS GLOBAL SECURITY SHALL BE LIMITED TO
TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN THE WARRANT
AGREEMENT REFERRED TO BELOW.
A-1

--------------------------------------------------------------------------------

 No. [     ]     

    Certificate for [     ] Warrants



WARRANTS TO PURCHASE COMMON STOCK OF
OCCIDENTAL PETROLEUM CORPORATION


THIS CERTIFIES THAT [          ], or its registered assigns, is the registered
holder of the number of Warrants set forth above (the “Warrants”). Each Warrant
entitles the holder thereof (the “Holder”), at its option and subject to the
provisions contained herein and in the Warrant Agreement referred to below, to
purchase from Occidental Petroleum Corporation, a Delaware corporation
(including any successor thereto, the “Company”), one share of common stock, par
value of $0.20 per share, of the Company (the “Common Stock”) at the per share
exercise price of $22.00 (the “Exercise Price”). This Warrant Certificate shall
terminate and become void as of 5:00 P.M., New York time, on August 3, 2027 or,
if such date is not a Business Day, the next day immediately following such date
(the “Expiration Date”) or upon the exercise hereof as to all the shares of
Common Stock subject hereto. The number of shares issuable upon exercise of the
Warrants and the Exercise Price shall be subject to adjustment from time to time
as set forth in the Warrant Agreement.


This Warrant Certificate is issued under and in accordance with a Warrant
Agreement, dated as of July 24, 2020 (the “Warrant Agreement”), between the
Company and Equiniti Trust Company (the “Warrant Agent”, which term includes any
successor Warrant Agent under the Warrant Agreement), and is subject to the
terms and provisions contained in the Warrant Agreement, to all of which terms
and provisions the Holder of this Warrant Certificate consents by acceptance
hereof. The Warrant Agreement is hereby incorporated herein by reference and
made a part hereof. Reference is hereby made to the Warrant Agreement for a full
statement of the respective rights, limitations of rights, duties and
obligations of the Company, the Warrant Agent and the Holders of the Warrants.


Capitalized terms used but not defined herein shall have the meanings ascribed
thereto in the Warrant Agreement. A copy of the Warrant Agreement may be
obtained for inspection by the Holder hereof upon written request to the Warrant
Agent, Equiniti Trust Company, P.O. Box 64874, St. Paul, MN 55164.


Subject to the terms of the Warrant Agreement, the Warrants may be exercised in
whole or in part by presentation of this Warrant Certificate with the Election
to Purchase attached hereto duly executed and with the simultaneous payment of
the Exercise Price in cash (subject to adjustment) to the Warrant Agent for the
account of the Company at the office of the Warrant Agent. Payment of the
Exercise Price in cash shall be made by certified or official bank check payable
to the order of the Company or by wire transfer of funds to an account
designated by the Company for such purpose.


As provided in the Warrant Agreement and subject to the terms and conditions
therein set forth, the Warrants shall be exercisable at any time and from time
to time on any Business Day on and after the Issue Date; provided, however, that
Holders of Warrants will be able to exercise their Warrants only if the Common
Shelf Registration Statement relating to the Common Stock underlying the
Warrants is effective and not subject to suspension pursuant to the Warrant
Agreement and such securities are qualified for sale or exempt from
qualification under the applicable securities laws of any relevant states or
other jurisdictions; provided further, however, that no Warrant shall be
exercisable after the Expiration Date.
A-2

--------------------------------------------------------------------------------

Upon any partial exercise of the Warrants, there shall be countersigned and
issued to the Holder hereof a new Warrant Certificate representing those
Warrants which were not exercised. This Warrant Certificate may be exchanged at
the office of the Warrant Agent by presenting this Warrant Certificate properly
endorsed with a request to exchange this Warrant Certificate for other Warrant
Certificates evidencing an equal number of Warrants. No fractional Warrant
Shares will be issued upon the exercise of the Warrants, but the Company shall
pay or cause to be paid to the Holder an amount in cash equal to the Market
Price per share of the Common Stock on the Trading Day immediately preceding the
Exercise Date, multiplied by the fraction of a Warrant Share that would be
issuable on the exercise of any Warrant, without interest and computed to the
nearest whole cent.


All shares of Common Stock issuable by the Company upon the exercise of the
Warrants shall, upon such issue, be duly and validly issued and fully paid and
non-assessable.


The holder in whose name the Warrant Certificate is registered may be deemed and
treated by the Company and the Warrant Agent as the absolute owner of the
Warrant Certificate for all purposes whatsoever and neither the Company nor the
Warrant Agent shall be affected by notice to the contrary.


The Warrants do not entitle any Holder hereof to any of the rights of a
stockholder of the Company.
A-3

--------------------------------------------------------------------------------

This Warrant Certificate shall not be valid or obligatory for any purpose until
it shall have been countersigned by the Warrant Agent.



 
OCCIDENTAL PETROLEUM CORPORATION
 
 
 
 
By:

 
 
 
Name:

 
 
Title:




DATED:


Countersigned:


EQUINITI TRUST COMPANY
as Warrant Agent,



By:

 
 
 
Authorized Signatory


A-4

--------------------------------------------------------------------------------

FORM OF ELECTION TO PURCHASE WARRANT SHARES
(to be executed only upon exercise of Warrants)


OCCIDENTAL PETROLEUM CORPORATION


The undersigned hereby irrevocably elects to exercise                           
Warrants to acquire shares of Common Stock, par value $0.20 per share, of
Occidental Petroleum Corporation, at an exercise price per share of Common Stock
of $22.00 and otherwise on the terms and conditions specified in the within
Warrant Certificate and the Warrant Agreement therein referred to, surrenders
all right, title and interest in the number of Warrants exercised hereby to
Occidental Petroleum Corporation and directs that the shares of Common Stock
deliverable upon the exercise of such Warrants, and interests in any Global
Warrant or Definitive Warrant representing unexercised Warrants, be registered
or placed in the name and at the address specified below and delivered thereto.
If other than the registered holder of the Warrants, the undersigned must pay
all transfer taxes, assessments or similar governmental charges in connection
with any such transfer or exchange.


Number of
Warrants:  

 
 





Date:

 
 





 
1

 
(Signature of Owner)
 
 
 
(Street Address)
 
 
 
(City) (State) (Zip Code)
 
 
 
 
 
Medallion Guarantee by:




--------------------------------------------------------------------------------

  1 The signature must correspond with the name as written upon the face of the
within Warrant Certificate in every particular, without alteration or
enlargement or any change whatever, and must be medallion guaranteed by an
eligible guarantor institution.
A-5

--------------------------------------------------------------------------------

Securities and/or check to be issued to:


If held in book-entry form through the Depositary:


Depositary Account Number:


Name of Agent Member:


If in definitive or uncertificated form:


Social security or identifying number:


Name:


Street Address:


City, State and Zip Code:


Any unexercised Warrants evidenced by the exercising Holder’s interest in the
Global Warrant or Definitive Warrant, as the case may be, to be issued to:


If in book-entry form through the Depositary:


Depositary Account Number:


Name of Agent Member:


If in definitive form:


Social security or identifying number:


Name:


Street Address:


City, State and Zip Code:
A-6

--------------------------------------------------------------------------------

FORM OF WARRANT TRANSFER


For value received, the undersigned hereby sells, assigns and transfers unto    
            the right to purchase                 (                ) Warrant
Shares representing shares of common stock, par value $0.20 per share, of
Occidental Petroleum Corporation (the “Company”) pursuant to the attached
Warrant Certificate and does hereby irrevocably constitute and appoint          
      attorney to transfer the Warrant, or such portion as is transferred
hereby, on the books of the Company with full power of substitution in the
premises. The undersigned requests said attorney to issue to the transferee a
Warrant Certificate evidencing such transfer and to issue to the undersigned a
new Warrant Certificate evidencing the right to purchase Warrant Shares for the
balance not so transferred, if any.


Date:                                    






   2  
(Signature of Owner)
         
(Street Address)
         
(City) (State) (Zip Code)
         
Medallion Guarantee by:
       





Name in which new Warrant(s) should be registered:





   
(Name)
         
(Street Address)
         
(City) (State) (Zip Code)
         
(social security or identifying number)
 




--------------------------------------------------------------------------------

2 The signature must correspond with the name as written upon the face of the
within Warrant Certificate in every particular, without alteration or
enlargement or any change whatever, and must be medallion guaranteed by an
eligible guarantor institution.
A-7

--------------------------------------------------------------------------------

SCHEDULE OF INCREASES OR DECREASES IN GLOBAL SECURITY3


The initial number of Warrants represented by the Global Warrants is
[          ].


The following increases or decreases in this Global Security have been made:


Date of
Exercise
or
Exchange
 
Decrease in
number of
Warrants in this
Global Warrant
Certificate
 
Increase in
number of
Warrants in this
Global Warrant
Certificate
 
Number of
Warrants in this
Global Warrant
Certificate
following such
change
 
Signature of
authorized
officer of
Warrant Agent
                                   








--------------------------------------------------------------------------------

3 To be included only if Warrants are in global form.


A-8

--------------------------------------------------------------------------------